EXHIBIT 32.1 The following certification is provided by the undersigned Chief Executive Officer and Chief Financial Officer of Mutual Federal Bancorp, Inc. on the basis of such officer’s knowledge and belief for the sole purpose of complying with 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. CERTIFICATION In connection with the Quarterly Report of Mutual Federal Bancorp, Inc. (the “Company”) on Form10-QSB for the three months ended June 30, 2007, as filed with the Securities and Exchange Commission on May11, 2007 (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 14, 2007 /s/ Stephen M. Oksas Name:Stephen M. Oksas Title:President and Chief Executive Officer Date:August 14, 2007 /s/ John L. Garlanger Name: John L. Garlanger Title:Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission upon request.This certification accompanies the Report and shall not be treated as having been filed as part of this Report.
